Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed September 9th, 2021 has been entered. Claims 1-20 remain pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 1 recites a method of organizing human activity because the claim recites a method that determines an estimated scheduled delivery date of goods, whether there is a greater than fifty percent chance that the user is not available to receive the goods on the estimated scheduled delivery date, and a trusted contact, provides a delivery option to a user, receives a selection of the delivery option, and initiates delivery of goods.  This is a method of managing commercial interactions between people (e.g., a seller, a trusted contact, and buyer).  Thus, the claims recite an abstract idea. 
	This judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally link the concepts of determining, providing an option, receiving a selection, and initiating delivery to a particular technological environment or field of use (E-commerce).  Simply generally linking the abstract idea to a particular technological environment or field of use is not a practical application of the abstract idea. Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.

	Claims 2-11 are directed to substantially the same abstract idea (managing commercial interactions) as claim 1 and are rejected for substantially the same reasons.  Claim 2 further narrows the abstract idea of claim 1 by e.g., further defining receiving weighted factors for determining the trusted contact.  Claims 3-5 further narrow the abstract idea of claim 1 by e.g., further specifying the type of delivery data used to determine a trusted contact (e.g., missed deliveries, delivery attempts, successful deliveries).  Claim 6 further narrows the abstract idea of claim 1 by e.g., further specifying that the trusted contact is a subset of a set of trusted contacts.  Claims 7 and 8 further narrow the abstract idea of claim 1 by e.g., further specifying that trusted contacts are manually added and are obtained from social media accounts associated with the user.  Claim 9 further narrows the abstract idea of claim 1 by e.g., further specifying obtaining location information of the user and determining the trusted contact based on the location information of the user.  Claim 10 further narrows the abstract idea of claim 1 by e.g., further specifying obtaining location information of trusted contact and determining the trusted contact based on the location information of the trusted contact.  Claim 11 further narrows the abstract idea of claim 1 by e.g., further defining generating a shipping label.  These limitations are all directed to a method of managing commercial interactions between people (e.g., a seller, a trusted contact, and buyer).



obtains delivery data of previous orders, updates a user delivery profile of a user based on the delivery data, determines an estimated delivery date and time, determines a trusted contact, and provides delivery recommendation options to the user.  This is a method of managing commercial interactions between people (e.g., a seller, a trusted contact, and buyer).  The mere nominal recitation of a processor does not take the claim out of the method of organizing human activity grouping.  Thus, the claims recite an abstract idea. 
	This judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concepts of obtaining data, updating data, determining an estimated delivery date and time, determining a trusted contact, and providing delivery recommendation options in a computer environment.  The claimed processor is recited at a high level of generality and is merely invoked as a tool to perform the claimed method.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea. 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claim as a whole merely describes how to generally “apply” the concepts of obtaining data, updating data, determining an estimated delivery date and time, determining a trusted contact, and providing delivery recommendation options in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.
	Claims 13-20 are directed to substantially the same abstract idea (managing commercial interactions) as claim 12 and are rejected for substantially the same reasons.  Claim 13 further narrows the abstract idea of claim 12 by e.g., further defining receiving weighted factors for determining the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Henderson (U.S. Patent Application Publication No. 2019/0205832) in view of Zamer (U.S. Patent Application Publication No. 2015/0046365).
Regarding Claim 1, Henderson teaches a computer-implemented method for providing E-commerce delivery recommendation options during a checkout process of an E-commerce transaction, the computer-implemented method comprising:  determining during the checkout process whether there is a greater than fifty percent chance that the user is not available to receive the goods corresponding to the E-commerce transaction (see Abstract “A checkout module in a virtual storefront enables the customer to designate a designated consignee in order to ensure that their package(s) arrive safely and will not be stolen from the front porch when left by a carrier,” [0062] “enables a purchaser of an online item to selectively designate a designated consignee to receive a package 114 in the event that the original consignee 106 knows they will not be home”);
	determining during the checkout process at least one trusted contact based on a set of weighted factors when there is a greater than fifty percent chance that the user is not available to receive the goods corresponding to the E-commerce transaction on the estimated scheduled delivery date, wherein the set of weighted factors includes a first weighted factor indicating a probability that the least one trusted contact is able to receive the goods on the estimated scheduled delivery date of the goods corresponding to the E-commerce transaction, a second weighted factor indicating a delivery location associated with the at least one trusted contact, and a third weighted factor indicating a relationship of the least one trusted contact to the user (see [0050] - [0052] “FIG. 7 depicts that the user may tap the touch screen of the computer 12 for the icon of each of the designated consignees 108. More particularly, if the user selects the first designated consignee 140, a profile indicator popup box 146 may display a profile of the first designated consignee 140 in addition to their address and a rating provided by other purchasers. The profile box 146 of the first designated consignee 140 may include a name 148, their address 150, a profile picture 152, a rating 154 as submitted by other users, and general availability hours 156 upon which the consignee 106 may pick up their package 114 from the location of the first designated consignee 140,” [0062] “enables a purchaser of an online item 
The “address 150” and “general availability hours 156 upon which the consignee 106 may pick up their package 114 from the location of the first designated consignee 140” teach the claimed “second weighted factor” and “third weighted factor,” respectively);
	providing, the at least one trusted contact, as a delivery option to a user during a checkout process of an E-commerce transaction (see [0051] “FIG. 6B depicts the checkout module 118 when the customer or consignee has selected the ship safe neighbor option 134. The checkout module enables the customer to view their ship safe neighbors at 136 in a list format … there may be a plurality of designated consignees 108. A first designated consignee 140, a second designated consignee 142, and a third consignee 144 are within a general vicinity of the consignee's location 140”),
	receiving a selection selecting a trusted contact from the at least one trusted contact of the user (see [0052] “FIG. 7 depicts that the user may tap the touch screen of the computer 12 for the icon of each of the designated consignees 108. More particularly, if the user selects the first designated 
	initiating delivery of the goods to the trusted contact on behalf of the user (see [0044] “when the consignee 106 is unable to receive the package 114, as shown generally by the X 116, the package 114 is routed and delivered to the designated consignee 108 responsive to instructions provided by the consignee 106”).
	Henderson does not explicitly teach, however Zamer teaches determining an estimated scheduled delivery date of goods purchased by a user corresponding to an E-commerce transaction (see [0014] “An estimated delivery date is determined for an order placed by the user”).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of determining an estimated scheduled delivery date of goods purchased by a user corresponding to an E-commerce transaction as taught in Zamer with the delivery method of Henderson with the motivation to enable determination of whether the buyer will be out of town or otherwise unavailable to receive the shipment (Zamer [0022]).
	Henderson does not explicitly teach, however Zamer teaches determining the user is not available to receive the goods corresponding to the E-commerce transaction on the estimated scheduled delivery date based on prior delivery data associated with the user (see [0022] “determines whether the buyer is out of town or otherwise unavailable to receive the shipment at the estimated time of delivery. The determination may be based on access to the historical shipping delivery address of the buyer and corresponding delivery dates, communications (e.g., emails, social network posting) to or from the buyer, location of the buyer (e.g. using GPS data of the mobile device of the buyer)”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of determining the user is not available to receive the goods based on prior delivery data associated with the user as taught in Zamer with the delivery method 
	Regarding Claim 9, Henderson and Zamer teach the limitations of claim 1 as discussed above.  Henderson further teaches obtaining a history of real-time location information of the user with permission of the user, and wherein the set of factors for determining the at least one trusted contact further comprises the history of real-time location information of the user (see [0050] “GPS technology may be utilized and associated with computer 12 to identify the customer's location at 140 … there may be a plurality of designated consignees 108. A first designated consignee 140, a second designated consignee 142, and a third consignee 144 are within a general vicinity of the consignee's location 140 on map 138,” [0011] “the designated consignee is a residential address in proximity to a home address of the consignee”).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Henderson in view of Zamer and Eisen (U.S. Patent Application Publication No. 2017/0109805).
	Henderson and Zamer teach the limitations of claim 1 as discussed above.  Henderson does not explicitly teach, however Eisen teaches further comprising receiving a weight to apply to each weighted factor in the set of weighted factors from the user (see [0055] “an algorithm that gives weight to a plurality of factors (also referred to herein as a “combination factor”)—with some factors (such as, for example, proximity to the requesting user) receiving more weight and other factors (such as, for example, frequency of use by the user) receiving less weight … The weight of each factor can be predetermined or can be provided by the requesting user”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of receiving a weight to apply to each weighted factor in the set of weighted factors from the user as taught in Eisen with the delivery method of Henderson with the motivation to enable weighted ranking of the service providers (Eisen [0055]).
Claims 3-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Henderson in view of Zamer, Bolton (U.S. Patent No. 10,198,707), and Goodall (U.S. Patent Application Publication No. 2015/0324733).
	Regarding Claim 3, Henderson and Zamer teach the limitations of claim 1 as discussed above.  Henderson does not explicitly teach, however Bolton teaches wherein the delivery data comprises missed deliveries and corresponding delivery addresses, delivery days of the week (see [0026] “delivery history considered in determining whether to provide an incentive may include … the typical days of the delivery … scheduled pickups … missed delivery events at the particular address”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the delivery method of Henderson the delivery data of Bolton since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a delivery method that includes delivery data comprising missed deliveries, corresponding delivery addresses, and delivery days of the week.
	Henderson does not explicitly teach, however Goodall teaches wherein the delivery data comprises delivery time of the day (see [0043] “Labels on transport containers may provide various types of information, including, but not limited to, information regarding ownership of the container, contents of the container, origination address, intermediate destination (waypoint) address, delivery time”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the delivery method of Henderson the delivery data of Goodall since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary 
	Regarding Claim 4, Henderson and Zamer teach the limitations of claim 1 as discussed above.  Henderson does not explicitly teach, however Bolton teaches wherein the delivery data comprises delivery attempts and corresponding delivery addresses, delivery days of the week (see [0026] “delivery history considered in determining whether to provide an incentive may include … the typical days of the delivery … scheduled pickups … missed delivery events at the particular address.”  A missed delivery is an unsuccessful delivery attempt).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the delivery method of Henderson the delivery data of Bolton since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a delivery method that includes delivery data comprising delivery attempts, corresponding delivery addresses, and delivery days of the week.
	Henderson does not explicitly teach, however Goodall teaches wherein the delivery data comprises delivery time of the day (see [0043] “Labels on transport containers may provide various types of information, including, but not limited to, information regarding ownership of the container, contents of the container, origination address, intermediate destination (waypoint) address, delivery time”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the delivery method of Henderson the delivery data of Goodall since the claimed invention is merely a combination of old elements, and in the combination 
	Regarding Claim 5, Henderson and Zamer teach the limitations of claim 1 as discussed above.  Henderson does not explicitly teach, however Bolton teaches wherein the delivery data comprises successful deliveries and corresponding delivery addresses, delivery days of the week (see [0026] “delivery history considered in determining whether to provide an incentive may include …
the number of deliveries received by (or picked up from) the particular address or nearby addresses, the typical days of the delivery”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the delivery method of Henderson the delivery data of Bolton since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a delivery method that includes delivery data comprising successful deliveries, corresponding delivery addresses, and delivery days of the week.
	Henderson does not explicitly teach, however Goodall teaches wherein the delivery data comprises delivery time of the day (see [0043] “Labels on transport containers may provide various types of information, including, but not limited to, information regarding ownership of the container, contents of the container, origination address, intermediate destination (waypoint) address, delivery time”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the delivery method of Henderson the delivery data of 
	Regarding Claim 6, Henderson, Zamer, Bolton, and Goodall teach the limitations of claim 5 as discussed above.  Henderson further teaches wherein the at least one trusted contact is a subset of a set of trusted contacts associated with the user (see [0021] “FIG. 6B is a diagrammatic view of the handheld computer or smartphone depicting a list that is populated in response to the selection of the "ship safe neighbor" detailing the available designated consignees.”  The “available designated consignees” are a subset of all designated consignees).
	Regarding Claim 10, Henderson, Zamer, Bolton, and Goodall teach the limitations of claim 6 as discussed above.  Henderson further teaches obtaining a history of real-time location information of the at least one trusted contact with permission of the trusted contact (see [0052] “The profile box 146 of the first designated consignee 140 may include a name 148, their address 150,” [0054] “A user of the remote computer 72 (i.e., a person intending to register as a designated consignee 108) will log on to a third party application or website 164 to create a profile 166 indicating their address 168”),
	wherein the set of factors for determining the at least one trusted contact further comprises the history of real-time location information of the trusted contact (see [0011] “the designated consignee is a residential address in proximity to a home address of the consignee,” [0050] “The checkout module enables the customer to view their ship safe neighbors at 136 and displays a map 138. Within the map 138, GPS technology may be utilized and associated with computer 12 to identify the customer's location at 140 … there may be a plurality of designated consignees 108. A first designated consignee 140, a second designated consignee 142, and a third consignee 144 are within a general .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Henderson in view of Zamer, Bolton, Goodall, and Enright (U.S. Patent No. 9,350,599).
	Henderson, Zamer, Bolton, and Goodall teach the limitations of claim 6 as discussed above.  Henderson does not explicitly teach, however Enright teaches wherein trusted contacts are manually added to the set of trusted contacts by the user (see [0028] “UI 300 includes an entry field 302 to allow a user to enter one or more email addresses or contact names to be identified as “trusted contacts”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of wherein trusted contacts are manually added to the set of trusted contacts by the user as taught in Enright with the delivery method of Henderson with the motivation to enable the user to control delivery deliver to another entity if the user is not available/responsive (Enright [0020]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Henderson in view of Zamer, Bolton, Goodall, and Chakraborty (U.S. Patent Application Publication No. 2018/0089411).
	Henderson, Zamer, Bolton, and Goodall teach the limitations of claim 6 as discussed above.  Henderson does not explicitly teach, however Chakraborty teaches wherein trusted contacts in the set of trusted contacts are automatically obtained from social media accounts associated with the user (see [0005] “During the enrollment phase, a set of n trusted contacts are identified for the user. The user is typically acquainted with trusted contacts so that the set may be obtained from the user's social media profile”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the delivery method of Henderson the process of obtaining trusted contacts from the user’s social media profile as taught in Chakraborty since the claimed 
media profile.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Henderson in view of Zamer, Bolton, Goodall, and Curran (U.S. Patent No. 3,353,845).
	Henderson, Zamer, Bolton, and Goodall teach the limitations of claim 6 as discussed above.  Henderson does not explicitly teach, however Curran teaches generating a shipping label for a package containing the goods corresponding to the E- commerce transaction, wherein the shipping label is addressed to a name and an address of the trusted contact (see [0003] “label contains the name and address of an intermediate addressee”),
	the shipping label further comprising an indication that the package is intended for the user (see [0002] “The label includes a rear sheet containing at least the name and address of an ultimate addressee and a detachable front sheet overlying the portion of the rear sheet containing the name and address of the ultimate addressee”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of generating a shipping label including the name and address of the intermediate addressee (trusted contact) and the name of the ultimate addressee (user) as taught in Curran with the delivery method of Henderson with the motivation to enable the package to be routed to the ultimate addressee via the intermediate addressee (Curran [0003] – [0004]).
Claims 12, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Henderson in view of Anand (U.S. Patent Application Publication No. 2019/0061939) and Nelson (U.S. Patent Application Publication No. 2015/0294262).
Regarding Claim 12, Henderson teaches a system configured to provide delivery recommendation options for an E-commerce transaction, the system comprising a processor configured to execute instructions to (see [0051] “FIG. 6B depicts the checkout module 118 when the customer or consignee has selected the ship safe neighbor option 134. The checkout module enables the customer to view their ship safe neighbors at 136 in a list format … there may be a plurality of designated consignees 108. A first designated consignee 140, a second designated consignee 142, and a third consignee 144 are within a general vicinity of the consignee's location 140,” [0011] “non-transitory computer readable storage medium having instructions encoded thereon that, when executed by one or more processors, implement a set of operations as substantially described herein to effectuate a carrier to deliver a package that is owned by a consignee to be delivered to a designated consignee”):
	determine during the checkout process at least one trusted contact based on a set of weighted factors including a first weighted factor indicating a probability that the least one trusted contact is able to receive the goods on the estimated delivery date and time of the goods corresponding to the E-commerce transaction, a second weighted factor indicating a delivery location associated with the at least one trusted contact, and a third weighted factor indicating a relationship of the least one trusted contact to the user (see [0050] - [0052] “FIG. 7 depicts that the user may tap the touch screen of the computer 12 for the icon of each of the designated consignees 108. More particularly, if the user selects the first designated consignee 140, a profile indicator popup box 146 may display a profile of the first designated consignee 140 in addition to their address and a rating provided by other purchasers. The profile box 146 of the first designated consignee 140 may include a name 148, their address 150, a profile picture 152, a rating 154 as submitted by other users, and general availability hours 156 upon which the consignee 106 may pick up their package 114 from the location of the first designated consignee 140,” [0064] “providing a selection menu during the virtual checkout process in the virtual checkout module 118 to the at least one customer 106, wherein the selection menu 
	provide delivery recommendation options to the user during the checkout process based on the user delivery profile, wherein the delivery recommendation options include the at least one trusted contact of the user (see [0050] “FIG. 6A depicts the checkout module 118 when the customer or consignee has selected the ship safe neighbor option 134. The checkout module enables the customer to view their ship safe neighbors at 136 and displays a map 138. Within the map 138, GPS technology may be utilized and associated with computer 12 to identify the customer's location at 140.”  The customer’s location teaches the “user delivery profile”).
	Henderson does not explicitly teach, however Anand teaches obtain delivery data of previous orders purchased by a user from an E-commerce retailer (see [0009] “the previously provided image of the requester or an authorized recipient was previously captured by a robotic vehicle performing package delivery,” [0033] “an image of the requester or the recipient may have been captured by a robotic vehicle during a previous package delivery”); and
	update a user delivery profile of the user based on the delivery data of previous orders purchased by the user from the E-commerce retailer (see [0074] “the images of the requester and/or authorized recipients may be previously obtained by a robotic vehicle during a previous package delivery. For example, after a robotic vehicle performing the method 200 delivers the package to an authorized recipient, the robotic vehicle may store or otherwise retain one or more images of the authorized recipient for reference during subsequent package deliveries. In some embodiments, the images of the requester and/or authorized recipients maybe uploaded to the robotic vehicle's memory by a server as part of delivery mission planning information”).

	Henderson does not explicitly teach, however Nelson teaches determine an estimated delivery date and time of an order for goods during a checkout process of an E-commerce transaction (see [0090] “system 125 can determine/identify expected, estimated, confirmed, and/or guaranteed pickup or delivery times (including pickup or delivery windows) before, during, or subsequent to selection of item, placement of an item in a shopping cart, a checkout process, shipping of the item or the like,” [0089] “As described herein, the terms pickup and delivery times and times windows encompass particular days and/or dates as well”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the delivery method of Henderson the process of determining an estimated delivery date and time during a checkout process as taught by Nelson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a delivery method where the estimated delivery date and time is determined during the checkout process.
	Henderson does not explicitly teach, however Nelson teaches provide delivery recommendation options to the user during the checkout process based on the estimated delivery date and time of the order (see [0090] “system 125 can determine/identify expected, estimated, confirmed, and/or guaranteed pickup or delivery times (including pickup or delivery windows) that may be available for selection”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of providing delivery options to a user for selection during checkout based on delivery dates and times as taught in Nelson with the delivery method of Henderson with the motivation to enable the user to select one of the delivery options at checkout (Nelson [0003]).
	Regarding Claim 18, Henderson, Anand, and Nelson teach the limitations of claim 12 as discussed above.  Henderson further teaches instructions to obtain real-time location information of the user, and update the user delivery profile of the user based on the delivery data and the real-time location information of the user (see [0050] “GPS technology may be utilized and associated with computer 12 to identify the customer's location at 140 … there may be a plurality of designated consignees 108. A first designated consignee 140, a second designated consignee 142, and a third consignee 144 are within a general vicinity of the consignee's location 140 on map 138,” [0011] “the designated consignee is a residential address in proximity to a home address of the consignee”).
	Regarding Claim 19, Henderson, Anand, and Nelson teach the limitations of claim 12 as discussed above.  Henderson further teaches instructions to obtain real-time location information of the trusted contact, and update the user delivery profile of the user based on the delivery data and the real-time location information of the trusted contact (see [[0052] “The profile box 146 of the first designated consignee 140 may include a name 148, their address 150,” [0054] “A user of the remote computer 72 (i.e., a person intending to register as a designated consignee 108) will log on to a third party application or website 164 to create a profile 166 indicating their address 168”).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Henderson in view of Anand, Nelson, and Eisen.
	Henderson, Anand, and Nelson teach the limitations of claim 12 as discussed above.  Henderson does not explicitly teach, however Eisen teaches instructions to receive a weight to apply to each weighted factor in the set of weighted factors from the user (see [0055] “an algorithm that gives 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of receiving a weight to apply to each weighted factor in the set of weighted factors from the user as taught in Eisen with the delivery method of Henderson with the motivation to enable weighted ranking of the service providers (Eisen [0055]). 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Henderson in view of Anand, Nelson, Bolton, and Goodall.
	Henderson, Anand, and Nelson teach the limitations of claim 12 as discussed above.  Henderson does not explicitly teach, however Bolton teaches wherein the delivery data comprises missed deliveries and corresponding delivery addresses, delivery days of the week (see [0026] “delivery 
history considered in determining whether to provide an incentive may include … the typical days of the delivery … scheduled pickups … missed delivery events at the particular address”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the delivery method of Henderson the delivery data of Bolton since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a delivery method that includes delivery data comprising missed deliveries, corresponding delivery addresses, and delivery days of the week.
	Henderson does not explicitly teach, however Goodall teaches wherein the delivery data comprises delivery time of the day (see [0043] “Labels on transport containers may provide various 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the delivery method of Henderson the delivery data of Goodall since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a delivery method that includes delivery data comprising delivery time.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Henderson in view of Anand, Nelson, and Wheeler (U.S. Patent No. 9,313,151).
	Henderson, Anand, and Nelson teach the limitations of claim 12 as discussed above.  Henderson does not explicitly teach, however Wheeler teaches instructions to add trusted contacts of the user to the user delivery profile of the user (see [0037] “Where an automated reply message includes the name of an agent (e.g., a secretary or other authorized contact), the name of that contact may be added to the customer profile”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of adding the name of an authorized contact to the profile of the customer as taught in Nelson with the delivery method of Henderson with the motivation to enable the system to associate the authorized contact with the customer (Wheeler [0037]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Henderson in view of Anand, Nelson, Wheeler, and Enright.
Henderson, Anand, Nelson, Wheeler teach the limitations of claim 15 as discussed above.  Henderson does not explicitly teach, however Enright teaches wherein the trusted contacts are manually added by the user (see [0028] “UI 300 includes an entry field 302 to allow a user to enter one or more email addresses or contact names to be identified as “trusted contacts”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of wherein trusted contacts are manually added to the set of trusted contacts by the user as taught in Enright with the delivery method of Henderson with the motivation to enable the user to control delivery deliver to another entity if the user is not available/responsive (Enright [0020]).  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Henderson in view of Anand, Nelson, Wheeler, and Chakraborty.
	Henderson, Anand, Nelson, Wheeler teach the limitations of claim 15 as discussed above.  Henderson does not explicitly teach, however Chakraborty teaches instructions to identify the trusted contacts from social media accounts associated with the user (see [0005] “During the enrollment phase, a set of n trusted contacts are identified for the user. The user is typically acquainted with trusted contacts so that the set may be obtained from the user's social media profile”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the delivery method of Henderson the process of obtaining trusted contacts from the user’s social media profile as taught in Chakraborty since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a delivery method where trusted contacts are obtained from the user's social media profile.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Henderson in view of Anand, Nelson, and Curran.
	Henderson, Anand, and Nelson teach the limitations of claim 12 as discussed above.  Henderson further teaches instructions to: receive a selection of a delivery recommendation option corresponding to the trusted contact (see [0052] “FIG. 7 depicts that the user may tap the touch screen of the computer 12 for the icon of each of the designated consignees 108. More particularly, if the user selects the first designated consignee 140, a profile indicator popup box 146 may display a profile of the first designated consignee 140 in addition to their address and a rating provided by other purchasers,” [0053] “FIG. 8 depicts a portion of the checkout module 118 subsequent selecting one of designated consignees 108. Particularly, FIG. 8 depicts that the first designated consignee 140 has been selected”).
	Henderson does not explicitly teach, however Curran teaches generate a shipping label for a package containing the order, the shipping label addressed to a name and an address associated with the trusted contact (see [0003] “label contains the name and address of an intermediate addressee”),
	the shipping label further comprising an indication that the package is intended for the user (see [0002] “The label includes a rear sheet containing at least the name and address of an ultimate addressee and a detachable front sheet overlying the portion of the rear sheet containing the name and address of the ultimate addressee”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of generating a shipping label including the name and address of the intermediate addressee (trusted contact) and the name of the ultimate addressee (user) as taught in Curran with the delivery method of Henderson with the motivation to enable the package to be routed to the ultimate addressee via the intermediate addressee (Curran [0003] – [0004]).


Response to Arguments
Applicant’s arguments filed September 9th, 2021 regarding the objections to the drawings have been fully considered and are persuasive.  Therefore, the objections to the drawings have been withdrawn.
Regarding the 35 U.S.C. 101 rejections, Applicant argues that “amended claim 1 includes additional elements that when taken in combination with all elements of the claim as a whole amounts to significantly more than the judicial exception itself” (p. 8, para. 1).  More specifically, Applicant argues that the newly added claim elements “determining during the checkout process whether there is a greater than fifty percent chance that the user is not available to receive the goods corresponding to the E-commerce transaction on the estimated scheduled delivery date based on prior delivery data associated with the user” and “determining during the checkout process at least one trusted contact based on a set of weighted factors when there is a greater than fifty percent chance that the user is not available to receive the goods corresponding to the E-commerce transaction on the estimated scheduled delivery date, wherein the set of weighted factors includes a first weighted factor indicating a probability that the least one trusted contact is able to receive the goods on the estimated scheduled delivery date of the goods corresponding to the E-commerce transaction, a second weighted factor indicating a delivery location associated with the at least one trusted contact, and a third weighted factor indicating a relationship of the least one trusted contact to the user” provide the “additional elements” (p. 9, para. 1).
	A claim that recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited abstract idea is eligible.  Therefore, any purported inventive concept has to be an additional element that is not part of the abstract idea.  In the present claims, there is no inventive concept that is in addition to (i.e., not a part of) the abstract idea.  For instance, the two “determining” steps cited by Applicant on page 9, paragraph 1, are part of the abstract idea (i.e., the process steps are arguendo that the abstract limitations were novel/non-obvious, “a claim for a new abstract idea is still an abstract idea.” Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016).
Regarding the 35 U.S.C. 101 rejections, Applicant argues that Henderson in view of Anand does not teach “determining during the checkout process whether there is a greater than fifty percent chance that the user is not available to receive the goods corresponding to the E-commerce transaction on the estimated scheduled delivery date based on prior delivery data associated with the user, and determining during the checkout process at least one trusted contact based on a set of weighted factors when there is a greater than fifty percent chance that the user is not available to receive the goods corresponding to the E-commerce transaction on the estimated scheduled delivery date, wherein the set of weighted factors includes a first weighted factor indicating a probability that the least one trusted contact is able to receive the goods on the estimated scheduled delivery date of the goods corresponding to the E-commerce transaction, a second weighted factor indicating a delivery location associated with the at least one trusted contact, and a third weighted factor indicating a relationship of the least one trusted contact to the user” (p. 11, para. 2).  As discussed above, such features are taught by Henderson in view of Zamer.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUANE MOORE whose telephone number is (571)272-7544.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.N.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628